United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kailua-Kona, HI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0556
Issued: August 13, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On January 14, 2020 appellant filed a timely appeal from a November 14, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate
Boards docketed the appeal as No. 20-0556.2
On June 7, 2018 appellant, then a 43-year-old city letter carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that on June 6, 2018 he experienced stress and anxiety as a
result of his supervisor’s unwillingness to allow more than two hours of official time for him to
prepare for an Equal Employment Opportunity Commission (EEOC) conference meeting. He
1

Appellant also requested an appeal from an October 25, 2018 merit decision. For final adverse decisions of OWCP
issued on or after November 19, 2008, the Board’s review authority is limited to appeals which are filed within 180
days from the date of issuance of OWCP’s decision. See 20 C.F.R. § 501.3(e). As appellant’s January 14, 2020 notice
of appeal is more than 180 days from the October 25, 2018 decision, the Board is without jurisdiction to hear the
appeal from this decision.
2

The Board notes that, following the November 14, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedures provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

stopped work on June 6, 2018. After initial development, OWCP converted appellant’s claim to
an occupational disease claim.
By decision dated October 25, 2018, OWCP denied appellant’s claim. It accepted his
employment duties as a letter carrier and diagnosis of a medical condition, but denied his claim
finding that he had not established that he “sustained an emotional condition that arose during the
course of employment and within the scope of compensable work factors as defined by FECA.”
OWCP subsequently received additional medical evidence in support of appellant’s claim.
On October 29, 2019 appellant requested reconsideration. In an October 22, 2019
statement, he argued that he was in the performance of duty on June 6, 2018 when his supervisor
informed him that he was allowed only two hours of official time to prepare for his EEOC meeting.
Appellant also submitted various notes dated September 27 to October 11, 2019 in which
he requested a union steward, witness statements, and additional documentation regarding his
EEOC claim.
By decision dated November 14, 2019, OWCP denied appellant’s request for
reconsideration of the merits of his claim finding that the request was untimely filed and failed to
demonstrate clear evidence of error.
The Board finds that the case is not in posture for decision.
OWCP properly determined that appellant’s October 29, 2019 request for reconsideration
was untimely filed. The last merit decision was issued on October 25, 2018 and OWCP received
appellant’s reconsideration request on October 29, 2019.3 As his request for reconsideration was
not received by OWCP within the one-year time limitation, pursuant to 20 C.F.R. § 10.607(a), the
request for reconsideration was untimely filed. Consequently, appellant must demonstrate clear
evidence of error by OWCP in denying the claim.4
The Board further finds that OWCP did not make any findings regarding the evidence
submitted in support of the reconsideration request.5 OWCP summarily denied appellant’s request
for reconsideration without complying with the review requirements of FECA and its
implementing regulations.6 Section 8124(a) of FECA provides that OWCP shall determine and

3

Timeliness is determined by the document receipt date of the request for reconsideration as is indicated by the
“received date” in the Integrated Federal Employees’ Compensation System (iFECS). If the request for
reconsideration has a document received date greater than one year, the request must be considered untimely. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).
4

20 C.F.R. § 10.607(b); see R.T., Docket No. 19-0604 (issued September 13, 2019); see Debra McDavid, 57 ECAB
149 (2005).
5

See C.D., Order Remanding Case, Docket No. 19-1962 (issued June 29, 2020); see also C.G., Order Remanding
Case, Docket No. 20-0051 (issued June 29, 2020).
6

T.P., Docket No. 19-1533 (issued April 30, 2020); see also 20 C.F.R. § 10.607.

2

make a finding of fact and make an award for or against payment of compensation.7 Its regulations
at 20 C.F.R. § 10.126 provide that the decision of the Director of OWCP shall contain findings of
fact and a statement of reasons.8 As well, OWCP’s procedures provide that the reasoning behind
OWCP’s evaluation should be clear enough for the reader to understand the precise defect of the
claim and the kind of evidence which would overcome it.9
In denying appellant’s October 29, 2019 reconsideration request, OWCP failed to analyze
the evidence or argument as to whether it was sufficient to demonstrate clear evidence of error.
The November 1, 2019 decision simply noted: “we did consider your request under 20 C.F.R.
§ 10.607.” However, OWCP did not address the arguments made by appellant in his October 22,
2019 statement and provided no discussion relative to the new evidence submitted by appellant.10
The Board will therefore set aside OWCP’s November 14, 2019 decision and remand the case for
an appropriate decision on appellant’s untimely reconsideration request.11 Accordingly,

7

5 U.S.C. § 8124(a).

8

20 C.F.R. § 10.126.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

10

See R.T., Docket No. 19-0604 (issued September 13, 2019); R.C., Docket No. 16-0563 (issued May 4, 2016).

11

5 U.S.C. § 8124(a).

3

IT IS HEREBY ORDERED THAT the November 14, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: August 13, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

